          Case 5:20-cv-00065-G Document 1 Filed 01/22/20 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF OKLAHOMA

  1. UNITED STATES OF AMERICA, )
                               )
              Plaintiff,       )
                               )
 v.                            )                     Case No. CIV-20-65-G
                               )
 1. WILL JOHNSON,              )
              Defendant.       )
                               )

                                    COMPLAINT

1. This action is brought by the United States to enforce provisions of Title VIII of the

   Civil Rights Act of 1968 (the Fair Housing Act), as amended by the Fair Housing

   Amendments Act of 1988, 42 U.S.C. § 3601, et seq.


                            JURISDICTION AND VENUE

2. This court has jurisdiction over this action under 28 U.S.C. § 1331, 28 U.S.C. § 1345

   and 42 U.S.C. §§ 3610(c) and 3614(b)(2).

3. Venue is proper under 28 U.S.C. § 1391(b).

                                    THE PARTIES

4. The Plaintiff is the United States acting on behalf of the U.S. Department of Housing

   and Urban Development (“HUD”).

5. The Defendant is Will Johnson (“Johnson”), a resident of Oklahoma City, OK within

   the Western District of Oklahoma. Since 2006, Johnson has been the owner and general

   manager for Red Plains Management, LLC, (“Red Plains”) an Oklahoma Domestic
          Case 5:20-cv-00065-G Document 1 Filed 01/22/20 Page 2 of 7



   Limited Liability Corporation, with its principal place of business in Oklahoma. Mr.

   Johnson was also the registered agent of this entity.

6. In 2015, Mr. Johnson was the property manager for Rich A & A Investments, LLC, an

   Oklahoma Domestic Limited Liability Corporation, with its principal place of business

   in Oklahoma. Rich A & A owned a rental-housing unit at 711 NW 31st, Apartment A,

   Oklahoma City, Oklahoma, 73118, which Johnson and Red Plains managed, and is the

   subject of the underlying administrative complaint of discrimination.

                               THE FAIR HOUSING ACT

7. HUD is the federal agency charged with the administration and enforcement of Title

   VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act

   of 1988 (“Fair Housing Act”). HUD is responsible for, inter alia, investigating charges

   of unlawful housing discrimination. 42 U.S.C. §§ 3610, 3611. In connection with such

   investigations, the Secretary of HUD may issue subpoenas and order discovery. 42

   U.S.C. § 3611(a).

8. HUD may also enter into “conciliation agreements” to resolve allegations of

   discrimination. 42 U.S.C. § 3610(b). “Conciliation” means the attempted resolution

   of issues raised by a complaint, or by the investigation of such complaint, through

   informal negotiations involving the aggrieved person, the respondent, and the

   Secretary. 42 U.S.C. § 3602(l). A “conciliation agreement” is a written agreement

   setting forth the resolution of the issues in conciliation. 42 U.S.C. § 3602(m).

9. Conciliation agreements may be enforced by the Attorney General of the United States.

   42 U.S.C. § 3614(b)(2).

                                             2
           Case 5:20-cv-00065-G Document 1 Filed 01/22/20 Page 3 of 7



                          THE DEFENDANT’S CONDUCT

10. HUD initiated an investigation of Mr. Johnson, Rich A & A, and Red Plains

   (“Respondents”) in 2015 based upon the administrative complaint captioned: Donna

   Winfrey v. Will Johnson, Rich A & A Investments, LLC, and Red Plains Management,

   LLC, HUD Case No. 06-16-0100-8. The HUD complaint, timely filed on October 27,

   2015 by Donna Winfrey, alleged that Respondents Johnson and Red Plains, together

   with Rich A & A, discriminated against Donna Winfrey (“Winfrey”) on the basis of her

   disability in violation of the Fair Housing Act.

11. Ms. Winfrey alleged that Johnson and the other respondents terminated her lease due

   to her disabilities by providing her written notice that her lease was being terminated

   due to her “infirmities and old age”. This written notice was signed by “Will Johnson,

   General Manager, Red Plains Management.”

12. On November 12, 2015, Johnson sent a letter to HUD explaining that he was the owner

   of Red Plains Management, LLC, and the property manager for Rich A & A

   Investments, LLC. Johnson also explained that his company leased and managed the

   property at issue and that he would respond to Ms. Winfrey’s allegations.

13. After this initial letter, Johnson and the other respondents refused to participate in

   HUD’s administrative investigation. In 2018, HUD sought assistance from the U.S.

   Attorney’s Office to enforce an administrative subpoena related to its investigation of

   the administrative complaint.




                                             3
          Case 5:20-cv-00065-G Document 1 Filed 01/22/20 Page 4 of 7



14. On April 30, 2018, the United States filed a Petition to Enforce the Administrative

   Subpoena in the federal district court Western District of Oklahoma. See United States

   v. Johnson & Red Plains Management, LLC, CIV-18-417-F.

15. On June 5, 2018, after the complainant filed her administrative complaint but before

   HUD issued a determination of reasonable cause or a charge of discrimination, the

   parties entered into a Conciliation Agreement (Exh. 1) through the HUD conciliation

   process as provided for in 42 U.S.C. § 3610(b). That initial Agreement became effective

   on June 5, 2018, when it was approved by HUD.

16. The initial Agreement required Respondents Johnson and Red Plains to pay Ms.

   Winfrey ten thousand dollars ($10,000.00) within sixty (60) days of the effective date

   of the Agreement.

17. On June 5, 2018, the subpoena enforcement case was dismissed voluntarily by the

   United States because Mr. Johnson entered into a conciliation agreement with HUD for

   the underlying discriminatory conduct at issue.

18. On August 28, 2018, the Conciliation Agreement was amended.            The amended

   agreement stated that Respondents had paid Ms. Winfrey three thousand dollars

   ($3,000.00) of the ten thousand dollars ($10,000.00). The Amended Conciliation (Exh.

   2) agreement required Respondents to pay Ms. Winfrey the balance of seven thousand

   dollars ($7,000.00) in two installments: four thousand dollars ($4,000.00) by September

   10, 2018 and three thousand dollars ($3,000.00) by October 10, 2018.

19. The Conciliation Agreements provide that HUD will determine whether the parties to

   the Agreement have complied with their terms.

                                            4
          Case 5:20-cv-00065-G Document 1 Filed 01/22/20 Page 5 of 7



20. To date, Defendant Johnson has not complied with the terms of the Conciliation

   Agreements because he has only paid $5,000 to Ms. Winfrey and has failed to pay the

   remaining $5,000 in accordance with the Conciliation Agreements.

21. In 2018 and 2019, HUD contacted Johnson and his attorney on multiple occasions

   attempting to resolve this matter; however, Johnson has advised HUD that he is either

   unable or unwilling to make additional payments.

22. Accordingly, on October 24, 2019, HUD referred the matter to the Attorney General

   for enforcement of the Conciliation Agreement, pursuant to 42 U.S.C. §§ 3610(c) and

   3614(b)(2).

23. Complainant Donna Winfrey is the “aggrieved person” as defined in 42 U.S.C. §

   3602(i), and had suffered injuries as a result of Johnson’s breach of the Conciliation

   Agreement.

                                 COUNT I
                    BREACH OF CONCILIATION AGREEMENT

   24. The United States incorporates the above allegations from paragraphs 1

      through 23.

   25. HUD and Johnson entered into an initial and an amended Conciliation

      Agreement.

   26. Under the terms of the Agreements, Johnson still owes $5,000.00 to Donna

      Winfrey.

   27. Under the terms of the Agreements, Johnson was required to take 90

      minutes of fair housing training covering the federal Fair Housing Act.

                                           5
            Case 5:20-cv-00065-G Document 1 Filed 01/22/20 Page 6 of 7



   28. To date, Johnson has failed to remit payment in full as required by the

      Conciliation Agreements. (Exh. 3 Agency Verification).

   29. To date, Johnson has failed to complete the training required by the

      Agreements. (Exh. 3 Agency Verification).

   30. This is a claim for enforcement of the Conciliation Agreements.

                            PRAYER FOR RELIEF

      WHEREFORE, the United States of America demands and prays that

judgment be entered in favor of the United States and against Johnson as follows:

       1.      Award preventative relief, including permanent or temporary injunctive

relief, restraining order, or other order against Johnson to enforce the Conciliation

Agreements and require Johnson to immediately pay Donna Winfrey $5,000.00, pursuant

to 42 U.S.C. § 3614(d)(1)(A), (B);

       2.      Award monetary damages to Donna Winfrey, pursuant to 42 U.S.C.

§ 3614(d)(1)(B); and

       3.      Assess a civil penalty against Johnson to vindicate the public interest,

pursuant to 42 U.S.C. § 3614(d)(1)(C).

       4.      Order Johnson to attend the fair housing training required by the

Conciliation Agreements.

       5.      For such other relief as this Court deems just and equitable.


                                          TIMOTHY J. DOWNING
                                          United States Attorney


                                             6
Case 5:20-cv-00065-G Document 1 Filed 01/22/20 Page 7 of 7



                          /s/ Rebecca A. Frazier
                          REBECCA A. FRAZIER
                          Assistant U.S. Attorney
                          Okla. Bar Number: 22285
                          United States Attorney’s Office
                          210 Park Avenue, Suite 400
                          Oklahoma City, OK 73102
                          (405) 553-8804/8700 - (fax) 553-8885
                          Rebecca.Frazier@usdoj.gov




                            7
Case 5:20-cv-00065-G Document 1-1 Filed 01/22/20 Page 1 of 7




                                                               Exhibit 1
Case 5:20-cv-00065-G Document 1-1 Filed 01/22/20 Page 2 of 7
Case 5:20-cv-00065-G Document 1-1 Filed 01/22/20 Page 3 of 7
Case 5:20-cv-00065-G Document 1-1 Filed 01/22/20 Page 4 of 7
Case 5:20-cv-00065-G Document 1-1 Filed 01/22/20 Page 5 of 7
Case 5:20-cv-00065-G Document 1-1 Filed 01/22/20 Page 6 of 7
Case 5:20-cv-00065-G Document 1-1 Filed 01/22/20 Page 7 of 7
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 1 of 8




                                                               Exhibit 2
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 2 of 8
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 3 of 8
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 4 of 8
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 5 of 8
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 6 of 8
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 7 of 8
Case 5:20-cv-00065-G Document 1-2 Filed 01/22/20 Page 8 of 8
            Case 5:20-cv-00065-G Document 1-3 Filed 01/22/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA,                  )
                                               )
      Plaintiff,                               )
                                               )
      vs.                                      )          CIV
                                               )
     WILL JOHNSON,                             )
                                               )
      Defendant.                               )


                        VERIFICATION OF UNITED STATES

      I, Robert Avila, Enforcement Branch Chief, Office of Fair Housing and Equal

Opportunity, U.S. Department of Housing and Urban Development, am familiar with the

records of the U.S. Department of Housing and Urban Development regarding the case of

WILL JOHNSON and do hereby state and verify, as follows:

      1.      I have examined the Complaint and have verified the accuracy of the amount

              owing to the United States.

      2.      That I have read the Complaint to be filed of record with this Court. I have

              knowledge of the facts and figures stated therein; and that I believe the

              statements of fact and figures set forth are true and correct.




                                                                                    Exhibit 3
           Case 5:20-cv-00065-G Document 1-3 Filed 01/22/20 Page 2 of 2



Dated



                                            £
                                           AGENT NAME
                                           Special Agent




STATE OF Texas
           /ctrrcyS ) SS
COUNTY OF OMA4OMA)


        Before me on                 uoi1’ 22,   ZO2Ppersonaiiy appeared Robert Avila,

known by me to be the identical person who executed this instrument and acknowledged

to me that the same is true and correct.

        Witness my hand and seal the day and year written above.

My Commission Expires: OL1J0W2021


I   -                                      NAME OF NOTARY Notary Pub ic
    4                                      Comm No    53c2z3
             Expires April 8, 202]
JS 44 (Rev. 12/12)
                                     Case 5:20-cv-00065-G Document 1-4 Filed 01/22/20 Page 1 of 1
                                                                            CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
UNITED STATES OF AMERICA                                                                                     WILL JOHNSON


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                OKLAHOMA
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
Rebecca Frazier, Assistant U.S. Attorney, 210 Park Avenue, Suite 400
Oklahoma City, OK 73102 405-553-8804


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          Fair Housing Amendments Act of 1988, 42 USC 3601, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                          Title VIII Fair Housing Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/22/2020                                                              s/Rebecca Frazier, AUSA, OBA #22285
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE

                 Print                               Save As...                                                                                                                      Reset
